Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The word “weigh” on page 5 line 15 should read “weight.”
The word “titan” on pg. 8 lines 3-4 and 11-12 should read “titanium” to improve clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation that the metallic layer is “deposited by using arc ion plating techniques.” However, claim 7 depends on claim 5, which requires magnetron sputtering techniques. Arc ion plating techniques are not a subset of magnetron sputtering and therefore it is indefinite whether the layer is deposited by magnetron sputtering, arc ion plating, or a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20040247904 A1) in view of Kociubczyk (NPL) and Ivanov (US 20110005920 A1).
Claim 1:
Regarding claim 1, Chan (US 20040247904 A1) teaches depositing a layer of aluminum-titanium alloy (metallic layer) onto a titanium substrate (para 0031), and anodic oxidation of the aluminum-titanium layer to form aluminum and titanium oxides and thus change the color of the film (para 0033; Table 1), wherein the Al/Ti coating (substrate surface) acts as the anode (para 0032). Chan fails to explicitly teach the electrolyte for anodic oxidation comprises an alkaline electrolyte bath comprising NaOH and a pH between 12 and 14 and that the deposition is performed in a vacuum chamber. 
However, Kociubczyk (NPL) teaches that the Ti-6Al-4V alloy can be oxidized in an alkaline solution comprising NaOH (Fig. 5) and that the colors obtained at each voltage are identical to those from oxidations of the same substrate with an H2SO4 (strongly acidic) electrolyte (pg. 70). Chan teaches the use of sulphuric acid (H2SO4) as an electrolyte (para 0033) to oxidize the Al-Ti Additionally, both references teach the ability to control the color uniformity across the film (Chan para 0032; Kociubczyk pg. 70). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the acidic electrolyte of Chan with the alkaline 0.1 M NaOH electrolyte of Kociubczyk because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The 0.1 M NaOH electrolyte does not experience an undesirable spark at 50 V, as opposed to 1 M and 2 M (Fig. 5; pg. 71) and therefore 0.1 M NaOH is more desirable for achieving a film of uniform color. Furthermore, because NaOH is a strong base, the concentration of OH- ions is equal to the concentration of NaOH, or 0.1 M, which results in a pOH of –log(0.1), or 1. The pOH and pH add up to 14, so the pH of the 0.1 M NaOH electrolyte is 13 (between 12 and 14).
Ivanov (US 20110005920 A1) teaches that PVD processes operate within a vacuum chamber (para 0002). Because Ivanov teaches that such PVD apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum chamber to perform the deposition of Chan with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Claims 2-6 and 8-10:
Regarding claim 2, Chan teaches that the Al-Ti alloy layer can be deposited after depositing a silicon-containing polymer (non-metallic) as an interfacial layer between the plastic substrate and the alloy (para 0038).
Regarding claim 3, Chan in view of Kociubczyk teaches a NaOH concentration of 0.1 M (mol/L) (Kociubczyk Fig. 5), which is equivalent to 3.9997 g of NaOH per liter, or 1000 g, of water. Therefore, the weight percent of NaOH in the electrolyte is (3.9997/(1000+3.9997))*100, or 0.398%. Chan in view of Kociubczyk fails to explicitly teach a NaOH concentration between 0.5 and 0.6 in weight percentage. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because the prior art NaOH weight percentage of 0.398% is so close to the claimed weight percentage of 0.5% to 0.6% that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a NaOH concentration between 0.5% and 0.6% with a reasonable expectation of success and with predictable results.
Regarding claim 4, Chan teaches the deposition of the metallic layer by PVD (para 0031).
Regarding claim 5, Chan teaches the deposition of the metallic layer by sputtering (para 0031), but fails to explicitly teach magnetron sputtering. However, Ivanov teaches high impulse power magnetron sputtering (HIPIMS) as a PVD method (para 0009). 
Regarding claim 6, Ivanov teaches high impulse magnetron sputtering (HIPIMS) (para 0009) as described in the claim 5 rejection.
Regarding claim 8, Chan teaches an adjustable output (anodization) voltage between 0 and 110 volts (para 0032; Table 1). Kociubczyk teaches that the NaOH solution can function with at least a voltage between 10 and 50 V; therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a voltage between 10 and 50 V (below 200 V) to avoid the undesirable spark (Kociubczyk Fig. 5; pg. 71).
Regarding claim 9, Chan teaches the metallic layer comprises an Al-Ti alloy (one or more metal alloys) (para 0031).
Regarding claim 10, Chan teaches the metallic layer comprises an Al-Ti alloy (para 0031).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20040247904 A1) in view of Kociubczyk (NPL) and Ivanov (US 20110005920 A1), as applied to claim 5 above, and further in view of Yamamoto (US 20110314991 A1).
Regarding claim 7, Chan in view of Kociubczyk and Ivanov fails to explicitly teach the metallic layer is deposited by arc ion plating techniques including use of micro-particles filter systems. However, Yamamoto (US 20110314991 A1) teaches using filtered arc ion plating to deposit a hard film comprising aluminum and titanium (para 0012). Because Yamamoto teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use filtered arc ion plating for the deposition of Chan with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20040247904 A1) in view of Kociubczyk (NPL) and Ivanov (US 20110005920 A1), as applied to claim 1, and further in view of Misra (US 20100320089 A1).
Regarding claim 11, Chan fails to explicitly teach the metallic layer comprises a mixture of titanium and silicon, a TiSi alloy, or the metallic layer is made of TiSi or made of a TiSi alloy. However, Misra (US 20100320089 A1) teaches anodizing titanium alloys including Ti-Al-V and Ti-Si (para 0031), such that a TiO2 layer forms (para 0034). Chan teaches anodic oxidation, or anodization, of Al-Ti alloys (para 0031) and Kociubczyk teaches anodic oxidation of Ti-6Al-4V alloys in particular (pg. 70). Because Misra teaches that such anodization methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anodize a Ti-Si film in a similar method to the Al-Ti film of Chan in view of Kociubczyk with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). .
Claim 1, 4-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (US 6758956 B1) in view of Ivanov (US 20110005920 A1).
Claim 1:
Regarding claim 1, Kruse (US 6758956 B1) teaches depositing a zinc alloy coating (metallic layer) on a substrate by one of various deposition methods, such as PVD, without additional layers (col 2 line 45-57). Kruse also teaches darkening, or changing color, of the zinc-based surface layer (colored coating surface) (col 2 line 19-26) by anodic oxidation at a pH preferably greater than 13 (between 12 and 14) (col 3 line 7-12). The zinc surface layer (substrate surface) is anodized (connected as an anode) (col 7 line 58-65) in an alkaline bath with an electrolyte containing NaOH (col 4 line 50-60).
Kruse fails to explicitly teach the deposition is performed in a vacuum coating chamber; however, Ivanov (US 20110005920 A1) teaches that PVD processes operate within a vacuum chamber (para 0002). Because Ivanov teaches that such PVD apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum chamber to perform the deposition of Kruse with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Claim 4-6 and 8-9:
Regarding claim 4, Kruse teaches the zinc alloy (metallic) layer can be deposited by PVD (col 2 line 45-57).
Regarding claim 5, Kruse fails to explicitly tech the metallic layer is deposited by magnetron sputtering. However, Ivanov teaches high impulse power magnetron sputtering (HIPIMS) as a PVD method (para 0009). Because Ivanov teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use HIPIMS (magnetron sputtering) for the deposition of Kruse with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 6, Ivanov teaches high impulse magnetron sputtering (HIPIMS) (para 0009) as described in the claim 5 rejection.
Regarding claim 8, Kruse teaches applying a voltage of 8 AC or 20 DC volts before immersing the material in the bath and then reducing the voltage further after addition of the material (col 2 line 27-44); therefore, the anodization voltage is lower than 8 AC or 20 DC volts (lower than 200 V).
Regarding claim 9, Kruse teaches the metallic layer may comprise a zinc alloy (one or more metal alloys), such as Zn-Fe or Zn-Ni (col 2 line 45-57).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (US 6758956 B1) in view of Ivanov (US 20110005920 A1), as applied to claim 5 above, and further in view of Yamamoto (US 20110314991 A1).
Regarding claim 7, Kruse fails to explicitly teach the metallic layer is deposited by arc ion plating techniques including use of micro-particles filter systems. However, Yamamoto (US 20110314991  Because Yamamoto teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use filtered arc ion plating for the deposition of Kruse with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munz (US 20060019035 A1) teaches another deposition of aluminum-titanium alloy before anodic oxidation but specifies that the electrolyte is only “typically” acidic. Samsonov (US 5616229 A) teaches anodization of valve metals in an alkaline solution made from alkali metal hydroxide. Kataoka (US 4188270 A) teaches anodization of aluminum alloys should occur in alkaline conditions to achieve a better gloss value. Kihira (US 20150147678 A1) teaches that an alkaline solution with pH of 12 or higher should be used for anodization of titanium and titanium alloys in order to improve reaction rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794